       Case 5:20-cv-02132-BLF Document 27-1 Filed 06/22/20 Page 1 of 3




 1

 2 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Sean Pak (Bar No. 219032)
 3   seanpak@quinnemanuel.com
     Michelle A. Clark (Bar No. 243777)
 4   michelleclark@quinnemanuel.com
   50 California Street, 22nd Floor
 5 San Francisco, California 94111-4788
   Telephone:     (415) 875-6600
 6 Facsimile:     (415) 875-6700

 7 Attorneys for Defendants Jason Zhou, Jia
   Xiaofeng, New Century Healthcare Holding Co.
 8 Limited, Beijing Jiarun Yunzhong Health
   Technology Company Ltd., and Juan Zhao
 9

10                            UNITED STATES DISTRICT COURT

11               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

12

13
     SERENIUM, INC.,
14                                                CASE NO. 5:20-cv-02132-BLF
                 Plaintiff,
15                                                DECLARATION OF MICHELLE ANN
          vs.                                     CLARK IN SUPPORT OF DEFENDANTS’
16                                                MOTION TO DISMISS OR IN THE
   JASON ZHOU; JIA XIAOFENG; NEW                  ALTERNATIVE TO COMPEL
17 CENTURY HEALTHCARE HOLDING CO.                 ARBITRATION
   LIMITED; BEIJING JIARUN YUNZHONG
18 HEALTH TECHNOLOGY COMPANY                      Date:    September 24, 2020
   LTD.; AND JUAN ZHAO;                           Time:    9:00 a.m.
19                                                Crt.:    3, 5th Floor
               Defendants.
20                                                Hon. Beth Labson Freeman

21                                                Trial Date:         None Set

22

23

24

25

26
27

28

                                                                   Case No. 5:20-cv-02132-BLF
                CLARK DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
       Case 5:20-cv-02132-BLF Document 27-1 Filed 06/22/20 Page 2 of 3




 1          I, Michelle Ann Clark, declare as follows:

 2          1.     I am a member of the bar of the State of California and a partner with Quinn

 3 Emanuel Urquhart & Sullivan, LLP, attorneys for Defendants Jason Zhou, Jia Xiaofeng, New

 4 Century Healthcare Holding Co. Limited (“New Century”), Beijing Jiarun Yunzhong Health

 5 Technology Company Ltd., and Juan Zhao (collectively, the “Defendants”) in this action.

 6          2.     I make this declaration in support of Defendants’ Motion to Dismiss or in the

 7 Alternative to Compel Arbitration (the “Motion”), and if called I could and would testify

 8 competently to the matters set forth herein.

 9          3.     Attached hereto as Exhibit A is a true and correct copy of the Framework Contract
10 between New Century Healthcare (International) Co. Limited and Serenium, Inc. (“Serenium”).

11          4.     Nine “sleep kits,” which include an Android mobile phone and oximeter, were

12 collected by counsel for New Century and are currently in the custody of Quinn Emanuel’s China

13 office. Photographs of the hardware that has been collected were provided to Serenium’s counsel,

14 and the parties have agreed upon a protocol for inspection of the sleep kits in Shanghai by

15 consultants for both sides. The parties have further agreed that the sleep kits shall be maintained

16 in the custody of Quinn Emanuel, in China, for the time being.

17          5.     Attached hereto as Exhibit B is a true and correct copy of results from Redfin for
18 4065 Wilkie Way, Palo Alto, CA 94306, which is accessible at https://www.redfin.com/CA/Palo-
19 Alto/4065-Wilkie-Way-94306/home/1021580 (last visited June 22, 2020).

20          6.     Attached hereto as Exhibit C is a true and correct copy of the “About” page from
21 Serenium’s website, which is accessible at https://www.serenium-inc.com/about (last visited June

22 22, 2020).

23          7.     Attached hereto as Exhibit D is a true and correct copy of the LinkedIn page for
24 Serenium, which is accessible at https://www.linkedin.com/in/serenium/ (last visited June 22,

25 2020).

26          8.     Attached hereto as Exhibit E is a true and correct copy of the LinkedIn profile for
27 Jane Fischer, which is accessible at https://www.linkedin.com/in/janecfischer (last visited June 22,

28 2020).

                                               -1-                   Case No. 5:20-cv-02132-BLF
                  CLARK DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
       Case 5:20-cv-02132-BLF Document 27-1 Filed 06/22/20 Page 3 of 3




 1          9.     Attached hereto as Exhibit F is a true and correct copy of EquityNet’s profile for
 2 Serenium, which is accessible at https://www.equitynet.com/c/serenium321 (last visited June 22,

 3 2020).

 4          10.    On June 17, 2020, Serenium’s counsel represented that it will withdraw the breach

 5 of contract claims against certain Defendants. Attached hereto as Exhibit G is a true and correct

 6 copy of the email correspondence with Serenium’s counsel in which he stated he would drop the

 7 breach of contract claim against Defendants other than New Century.

 8          11.    On June 18, 2020, Serenium’s counsel represented that it “withdraws its Breach of

 9 Written Contract Claim (First Claim), as to Defendants Jason Zhou and Jia Xiaofeng.” Attached

10 hereto as Exhibit H is a true and correct copy of said letter.

11          I declare under penalty of perjury under the laws of the United States of America that the

12 foregoing is true and correct.

13

14 DATED: June 22, 2020                         QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
15

16

17                                                By          /s/ Michelle Ann Clark
                                                       Michelle Ann Clark
18                                                     Attorneys for Defendants
19

20

21

22

23

24

25

26
27

28

                                               -2-                   Case No. 5:20-cv-02132-BLF
                  CLARK DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
